Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-19 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 8/25/21 does not render the application allowable.

Status of the Objections and Rejections
The objection to the claims is withdrawn in view of the instant amendments to the claims.
The rejection of claims 1-15 under 35 USC 103 by Ramalingam and Nishimura are withdrawn in view of the instant amendments to the claims.  
The rejection of claims 3, 6 and 12-13 under 35 USC 112(b) for the phrase “or possibly” and broad limitations followed by narrower limitation are withdrawn in view of the instant amendments to these claims.
The rejection of claim 1 under 35 USC 112 (and thus all dependent claims) from the previous office action is maintained.  Newly added claims 16-19 also depend from claim 1 and have been added to this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in the final line, requires t1 and t2 last from seconds to minutes.  Any period of time can be expressed in terms of seconds and/or minutes.  Therefore the scope of this limitation is indefinite.  Claim 2 additionally contains this limitation with respect to ti.
All other claims are rejected for their dependence, directly or indirectly, upon claim 1.

Response to Arguments
Applicant’s arguments with respect to the 35 USC 103 rejection in view of Ramalingam, as applied in the prior office action, are found persuasive.  Ramalingam does not disclose a deposition method with with first and second, different magnetic fields with the requisite time requirements and spot speed of the instant claims.
Applicant argues in the remarks that the 35 USC 112 rejection of claim 1 as being indefinite for the language of the time periods lasing ‘seconds to minutes’.  Applicant argues that this term is “clear and precise” and it would be unreasonable to interpret it to encompass order of hours, days, weeks, years, etc.  The problem with this argument is it still doesn’t convey what range of time is covered by the instant claims.  While it may be clear that 5 minutes is within the scope and 2 years is not, there is still an area that is not clear.  Does ‘seconds to minutes’ cover 59 minutes but not 61 minutes?  Does it only cover up to 119 minutes as this is under 2 hours?  Applicant argues that this is an ‘order of magnitude’ in this context.  Does minutes only cover 1-9 minutes as 10-99 is the next order of magnitude? There is no ‘reasonable’ or ‘definite’ way to determine what values are covered by this claim limitation.  The instant specification does not provide any examples or further guidance that would allow one of reasonable skill in the art to be able to determine what values would fall within the claims and what values would not.  An example of ‘seconds’ within the specification does not provide any guidance as to the scope of the upper end of ‘minutes’.  Therefore, because the requirements of 35 USC 112(b) are not met - allowing one of reasonable skill in the art to determine if something falls within the scope of the claims or not- the instant claims are indefinite.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JASON BERMAN/Primary Examiner, Art Unit 1794